 



Exhibit 10.23
THIRD AMENDMENT TO
ACQUISITION AND CONSULTING AGREEMENT
     THIS THIRD AMENDMENT (“Third Amendment”) is made this 31st day of December,
2007, by and between MAB Resources LLC (“MAB”) and PetroHunter Energy
Corporation (“PetroHunter”), and is an amendment to that certain Acquisition and
Consulting Agreement between MAB and PetroHunter, dated effective January 1,
2007, as amended by the First Amendment, dated October 29, 2007, and the Second
Amendment dated November 15, 2007 (collectively, the “Original Agreement”). The
Parties agree as follows:
     1. Reduction of Amount Due Under Note: The principal amount due to MAB
pursuant to the new promissory note (in the face amount of $2 million, the
“Note”), which was executed by PetroHunter and delivered to MAB pursuant to
Section 1(d) of the Second Amendment, is hereby reduced to $1,459,088.75, by the
following amounts:
     (a) Adjustment for Galaxy Operating Expenses: Pursuant to MAB’s guarantee
of the performance of Galaxy Energy Corporation’s (“Galaxy”) obligations under
that certain Purchase and Sale Agreement between PetroHunter and Galaxy, dated
December 29, 2006 (the “Galaxy PSA”), the balance due to MAB under the Note
shall be reduced by $343,183 (as of September 30, 2007), for costs incurred by
PetroHunter under the Galaxy PSA, as such costs are set forth in Schedule 1,
attached hereto, and $41,221.34 for interest.
     (b) Adjustment for Paleo Receivable: MAB has advised PetroHunter that MAB
and PaleoTechnology International, Inc. (“Paleo”) have entered into an agreement
or intend to enter into an agreement which will provide certain consideration to
MAB (the “Paleo Consideration”) for MAB’s assumption of Paleo’s obligation to
PetroHunter, and Paleo’s assignment of such obligation to MAB. In the amount of
$156,506.91 (the “Paleo Receivable”). Therefore, MAB hereby agrees to assume the
Paleo Receivable and the Note shall be reduced by said amount. Such adjustment
and reduction shall apply regardless of the amount of the Paleo Consideration
and regardless of whether MAB actually received the Paleo Consideration or
receives it in the future.
     2. MAB Consulting: Effective January 1, 2007, the parties have terminated
Section 5 of the Original Agreement (except Subsection 5(f)), and both parties
waive and fully relinquish all related rights and obligations, effective as of
January 1, 2007, including without limitation the monthly consulting fee to MAB
in the amount of $25,000.
     3. Defined Terms: The defined terms in the Original Agreement shall apply
to this Third Amendment.
     4. Original Agreement: Except as expressly stated herein, the Original
Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the Parties have executed this Third Amendment as of
the date first stated above.

                      MAB RESOURCES LLC       PETROHUNTER ENERGY CORPORATION    
 
                   
By:
  /s/ Marc A. Bruner       By:   /s/ D. Brody    
 
 
 
Marc A. Bruner, President          
 
Title: VP & General Counsel    

